DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 28 July 2021 is acknowledged.  The traversal is on the ground(s) that there is no basis evident for the assertion that the claimed apparatus can be used to carry out an etching process on an uninhibited area of the build substrate working surface.  This is not found persuasive because a simple change of a processing gas supplied to the apparatus would allow for the alternate intended use as would be evident to one of ordinary skill in the art.  Essentially, the capability at issue is an intended use of which the claimed invention would be capable, similar to Applicant’s claimed intended use of atomic layer deposition.
The requirement is still deemed proper and is therefore made FINAL.
Regardless of the finality of the restriction requirement, based on the allowable subject matter of system/product claim 1, rejoinder has been considered.
Claims 1-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 28 May 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest:  An integrated electrohydrodynamic jet printing and spatial atomic layer deposition system for conducting nanofabrication, the system comprising: an electrohydrodynamic jet printing station that includes an E-j et printing nozzle; a spatial atomic layer deposition station that includes a zoned ALD precursor gas distributor that discharges linear zone-separated first and second ALD precursor gases (i.e. a linear flow of gas; a heatable substrate plate supported on a motion actuator controllable to move the substrate plate in three dimensions; and a conveyor on which the motion actuator is supported, the conveyor being operative to move the motion actuator between the electrohydrodynamic jet printing station and the spatial atomic layer deposition station so that the substrate plate is conveyable between a printing window of the E-j et printing nozzle and a deposition window of the zoned ALD precursor gas distributor, respectively (claim 1);
An integrated electrohydrodynamic jet printing and spatial atomic layer deposition system for conducting nanofabrication, the system comprising: an electrohydrodynamic jet printing station that includes an E-jet printing nozzle; a spatial atomic layer deposition station that includes a zoned ALD precursor gas distributor that discharges linear zone-separated first and second ALD precursor gases; - 23 -7935-3151-US2 (2019-414-02) a 
A method of conducting area-selective atomic layer deposition, the method comprising: positioning a heatable substrate plate that supports a build substrate within a printing window of an E-j et printing nozzle of an electrohydrodynamic jet printing station; forming a pattern of an inhibition material onto a working surface of the build substrate to define an ALD growth area on the working surface using the E-jet printing nozzle; conveying the heatable substrate plate away from the printing window of the E-jet printing nozzle of the electrohydrodynamic jet printing station and to a spatial atomic layer deposition station without removing the build substrate from the substrate plate; positioning the heatable substrate plate that supports the build substrate within a deposition window of a zoned ALD precursor gas distributor discharges linear zone-separated first and second ALD precursor gases towards the substrate plate; and depositing an ALD material film onto the ALD growth area (claim 13).
US Patent Pub. No. 2007/0089857 (Chiang) disclose a system that appears to be the closest prior art.  In particular the system may comprise a system capable of electrohydrodynamic jet printing (see, e.g, para. 75) and an atomic layer deposition.  Additionally, the system includes a heated substrate plate supported on a motion actuator controllable to move the substrate plate in three dimensions.  Also relevant is USP 2003/0183165 which discloses a conveyor operable to convey a substrate support plate 
While each of the individual features of the claim 1 and 10 method inventions and claim 13 method invention are known in the prior art as detailed above, the prior art of record fails to teach their combination as recited.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716